COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00417-CR


RICARDO CERVANTES                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 1437740D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Ricardo Cervantes attempts to appeal from a judgment

convicting him of sexual assault of a child under age seventeen. The trial court’s

certification states that this “is a plea-bargain case, and the defendant has NO

right of appeal.” See Tex. R. App. P. 25.2(a)(2). On November 9, 2016, we

notified Cervantes that this appeal may be dismissed pursuant to the trial court’s


      1
       See Tex. R. App. P. 47.4.
certification unless he or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal.          See Tex. R. App. P.

25.2(d), 44.3.   Cervantes filed a response, but it does not show grounds for

continuing the appeal. Therefore, in accordance with the trial court’s certification,

we dismiss this appeal. See Tex. R. App. P. 43.2(f).

                                                    PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 22, 2016




                                         2